Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on11/05/2019, and 12/19/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766) in view of Nakano et al. (US PG Pub 2014/0009016).
	As to independent claim 7, Matsuda et al. teaches a brushless motor characterized by comprising: a stator (231) having a stator core (3) and three-phase windings (see figure 2) wound around the stator core (231); a rotor (3) disposed radially inside the stator and having a magnet (33); and a magnetic sensor (see figure 2) that detects magnetism of the magnet (33) to detect a rotational position of the rotor (3), the magnet (33) has an overhang part (see figure 2) hat axially protrudes from an axial end portion of the stator core (231) without facing the stator core (231), and the magnetic sensor (see figure 2) is disposed so as to face an axial end surface of the overhang part 
Matsuda et al. teaches the claimed limitation and discussed above except wherein the rotor has a skew structure in which the switching position of magnetic poles of the magnet is deviated in the rotation direction thereof along the axial direction thereof.
Nakano et al. teaches wherein the rotor (2) has a skew structure (see figure 14C) in which the switching position of magnetic poles of the magnet (1) is deviated in the rotation direction thereof along the axial direction thereof as shown in figure 14C, for the advantageous benefit of provide a cogging torque reduction and a high torque while reducing a size.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. by using the rotor has a skew structure in which the switching position of magnetic poles of the magnet is deviated in the rotation direction thereof along the axial direction thereof, as taught by Nakano et al., to provide a cogging torque reduction and a high torque while reducing a size..
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766) and Nakano et al. (US PG Pub 2014/0009016) as applied in claim 7 above, and further in view of Kitaji et al. (US PG Pub 2015/0381017).
 As to claim 8/7, Matsuda et al. in view of Nakano et al. teaches the claimed limitation as discussed above except wherein the winding has a densely wound part 
Kitaji et al. teaches the winding has a densely wound part axially formed from an axial end portion of the stator core (se figure 1), and the overhang part axially extends beyond the densely wound part and disposed closer to the magnetic sensor (241A) than the densely wound part as shown in figure 1, for the advantageous benefit of preventing a bending of the shaft while the motor is running.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Nakano et al. by using It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. by using the rotor has a skew structure in which the switching position of magnetic poles of the magnet is deviated in the rotation direction thereof along the axial direction thereof, as taught by Nakano et al., to provide a cogging torque reduction and a high torque while reducing a size, as taught by Kitaji et al., to prevent a bending of the shaft while the motor is running.
As to claim 9/7, Matsuda et al. in view of Nakano et al. teaches the claimed limitation as discussed above except wherein the magnetic sensor is disposed so as to be axially spaced from the magnet, and at least a part of the magnetic sensor overlaps the opposed axial end surface of the overhang part.  
However Kitaji et al. teaches wherein the magnetic sensor(241A)  is disposed so as to be axially spaced from the magnet (322A) , and at least a part of the magnetic 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Nakano et al. by using the magnetic sensor is disposed so as to be axially spaced from the magnet, and at least a part of the magnetic sensor overlaps the opposed axial end surface of the overhang part, as taught by Kitaji et al., to prevent a bending of the shaft while the motor is running.
As to claim 10/8, Matsuda et al. and Nakano et al. in view of Kitaji et al. teaches the claimed limitation as discussed above except wherein the magnetic sensor is disposed so as to be axially spaced from the magnet, and at least a part of the magnetic sensor overlaps the opposed axial end surface of the overhang part.  
However Kitaji et al. teaches wherein the magnetic sensor(241A)  is disposed so as to be axially spaced from the magnet (322A) , and at least a part of the magnetic sensor (241A)  overlaps the opposed axial end surface of the overhang part as shown in figure 1, for the advantageous benefit of preventing a bending of the shaft while the motor is running.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Kitaji et al.  by using the magnetic sensor is disposed so as to be axially spaced from the magnet, and at least a part of the magnetic sensor overlaps .
Claim(s) 11and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766) and Nakano et al. (US PG Pub 2014/0009016) as applied in claim 7 above and further in view of Hirozawa et al. (JP2009033812).
As to claim 11/7, Matsuda et al. in view of Nakano et al. teaches the claimed limitation as discussed above except the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image1.png
    23
    246
    media_image1.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image2.png
    22
    157
    media_image2.png
    Greyscale
 a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications.  
However Hirozawa et al. teaches the magnetic pole switching position at opposite end portions of the magnet (13), a position on the overhang part side is P (see annotated figure 3) , and a position on the side opposite to the overhang part is Q (see annotated figure 3), a skew angle (see figure 3) OR between the P and Q representing a skew angle of the entire magnet (13) including the overhang part (see annotated 
    PNG
    media_image1.png
    23
    246
    media_image1.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image2.png
    22
    157
    media_image2.png
    Greyscale
 a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.

    PNG
    media_image3.png
    369
    836
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. in view of Nakano et al. by using the magnetic pole switching position at opposite end portions of the magnet (13), a position on the overhang part side is P (see annotated figure 3) , 
    PNG
    media_image1.png
    23
    246
    media_image1.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image2.png
    22
    157
    media_image2.png
    Greyscale
 a skew angle 6X = OR - 6M from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications, as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 15/11, Matsuda et al. and Nakano et al. in view of Hirozawa et. al. teaches the claimed limitation as discussed above except wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Hirozawa et. al. by using the skew angle OX is set in a range of .
Claim 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US PG Pub 2015/0311766), Nakano et al. (US PG Pub 2014/0009016) Kitaji et al. (US PG Pub 2015/0381017).as applied in claims 8-10 above, and further in view of Hirozawa et al. (JP2009033812).
As to claim 12/8, Matsuda et al. and Nakano et al. in view of Kitaji et al. teaches the claimed limitation as discussed above except the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image4.png
    23
    246
    media_image4.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is 6M, the OM is expressed by:  
    PNG
    media_image5.png
    22
    159
    media_image5.png
    Greyscale
 a skew angle OX = OR - OM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications.  
However Hirozawa et al. teaches the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side (see annotated figure 3) is P, and a position on the side opposite to the overhang part (see annotated figure 3)  is Q, a skew angle (see figure 3) OR between the P and Q representing a skew angle of the entire magnet (13) including the overhang part (see 
    PNG
    media_image4.png
    23
    246
    media_image4.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is 6M, the OM is expressed by:  
    PNG
    media_image5.png
    22
    159
    media_image5.png
    Greyscale
 a skew angle OX = OR - OM from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.

    PNG
    media_image3.png
    369
    836
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Kitaji et al. by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P 
    PNG
    media_image4.png
    23
    246
    media_image4.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is 6M, the OM is expressed by:  
    PNG
    media_image5.png
    22
    159
    media_image5.png
    Greyscale
 a skew angle OX = OR - OM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications, as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 13/9, Matsuda et al. and Nakano et al. in view of Kitaji et al. teaches the claimed limitation as discussed above except 6 the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications.  

    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the stator core (5a), OT is a skew angle of the magnet (13) corresponding to the axial dimension of the stator core (5a), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole (see annotated figure 3) of the magnet (13) is GM, the GM is expressed by:  
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole (see annotated figure 3) switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Kitaji et al. by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image6.png
    23
    246
    media_image6.png
    Greyscale
 where L is an axial dimension of the 
    PNG
    media_image7.png
    22
    157
    media_image7.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications, as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 14/10, Matsuda et al. and Nakano et al. in view of Kitaji et al. teaches the claimed limitation as discussed above except the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications.  
	However Hirozawa et al. teaches the magnetic pole switching position at opposite end portions of the magnet (13), a position on the overhang part side (see 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core (15), and OH is an axial dimension of the overhang part (see annotated figure 1), assuming that a skew angle from the magnetic pole switching position Q to a center position M of the magnetic pole of the magnet is GM, the GM is expressed by:  
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Kitaji et al. by using the magnetic pole switching position at opposite end portions of the magnet, a position on the overhang part side is P, and a position on the side opposite to the overhang part is Q, a skew angle OR between the P and Q representing a skew angle of the entire magnet including the overhang part is expressed by: 
    PNG
    media_image8.png
    23
    246
    media_image8.png
    Greyscale
 where L is an axial dimension of the stator core, OT is a skew angle of the magnet corresponding to the axial dimension of the stator core, and OH is an axial dimension of the overhang part, assuming that a skew angle from the magnetic pole switching position Q to a center position M of the 
    PNG
    media_image9.png
    22
    159
    media_image9.png
    Greyscale
 a skew angle OX = OR - GM from the magnetic pole center position M to the magnetic pole switching position P is set according to motor specifications, as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 16/12, Matsuda et al., Nakano et al. and Kitaji et al. in view of Hirozawa et. al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º <6X 60° (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Hirozawa et. al. by using the skew angle OX is set in a range of 0º < OX 60° (electric angle), as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 17/13, Matsuda et al., Nakano et al. and Kitaji et al. in view of Hirozawa et. al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º < OX < 600 (electric angle).  
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Hirozawa et al. by using the skew angle OX is set in a range of 0º < OX 60° (electric angle), as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
As to claim 18/14, Matsuda et al., Nakano et al. and Kitaji et al. in view of Hirozawa et. al. teaches the claimed limitation as discussed above except wherein the skew angle 6X is set in a range of 0º<6X 60 (electric angle).
However Hirozawa et. al. teaches wherein the skew angle OX is set in a range of 0º < OX 60° (electric angle) as shown in figures 1 and 3, for the advantageous benefit of providing a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Matsuda et al. and Nakano et al. in view of Hirozawa et. al. by using the skew angle OX is set in a range of 0º < OX 60° (electric angle), as taught by Hirozawa et. al., to provide a manufacture for a magnet capable of accurately detecting the boundary section of a magnetic pole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


    PNG
    media_image10.png
    341
    832
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        May 15, 2021